DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: The specification lacks support for the claimed feature of “a drug loading layer on the opposite side of the porous conductive layer from the plurality of microcells”.  No new matter should be entered.  
Appropriate correction is required.
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are: “porous conductive layer”, “porous diffusion layer”, “a first electrode”, “conductive grid electrode”, “microcells”, etc. are described in the specification, but are inexact terms because they are not clearly depicted in the drawings.  For example, a porous conductive layer is labeled in Fig. 1, but it is not clear which layers, if any, are a porous conductive layer in other drawings.  The specification is replete with inexact terms which are unclear where they are depicted in the drawings. The use of numerals is recommended in order to indicate which elements described in the specification are present in the figures.  When numerals are not used, text labels should be identical to language used in the specification in order to provide clarity.   
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “microcells” as described in the specification.  Drawings include labels for “microcups”, but “microcups” are not 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “drug loading layer on the opposite side of the porous conductive layer from the plurality of microcells”, as recited in claim 23, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  
The drawings are objected to because the drawings fail to properly reflect subject matter described in the specification.  Terms such as “porous conductive layer”, “porous diffusion layer”, “a first electrode”, “conductive grid electrode”, “microcells”, etc. are described in the specification, but are inexact terms because they are not clearly depicted in the drawings.  For example, a porous conductive layer is labeled in Fig. 1, but it is not clear which layers, if any, are a porous conductive layer in other drawings.  The specification is replete with inexact terms which are unclear whether they are depicted in the drawings. The use of numerals is recommended in order to indicate which elements described in the specification are present in the figures.  When numerals are not used, text labels should be identical to language used in the specification in order to provide clarity.   
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4, 20-21, and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation “wherein the porous conductive layer and the porous diffusion layer are integrated into the same layer”.  It is unclear how two layers may be integrated into a single layer.  A single layer may have multiple functionalities, but a single layer cannot be two layers, thus claim 4 is indefinite as it is not clear how many layers are present in the system.  For purposes of examination, a delivery system meeting the limitations of claim 3 and having a single layer which is porous, conductive, and capable of diffusing a substance therethrough will meet the limitations of claim 4. 
Claim 20 recites the limitation “conductive nanowires”.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination, “conductive nanowires” will be interpreted as “conductive filaments” as recited in claim 19, upon which claim 20 is dependent. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 1-9, 12-13, 15, 18-21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. 2010/0189793 to Meyer, in view of U.S. Patent App. Pub. 2008/0020007 to Zang. 
Regarding Claim 1, Meyer teaches an active molecule delivery system (Fig. 1) comprising: a first electrode (Fig. 1, element 1); a matrix (Fig. 1, element 3) containing an active formulation (Fig. 1, element 4) and having an opening (Par. 0032, the active formulation can flow out of the matrix, thus the matrix has openings on all sides); a porous conductive layer (Fig. 1, element 2; Par. 0032, element 2 is an electrode and therefore conductive and is also formed with openings to allow the active formulation to pass through and is therefore porous) and oriented so that the porous conductive layer is adjacent the openings (the porous conductive layer must be adjacent to the openings in the matrix in order for the active formulation to flow out of the matrix and through the openings in the porous conductive layer, as disclosed in Par. 0032) , wherein the matrix is disposed between the first electrode and the porous conductive layer; and a voltage source (Fig. 1, element 10) coupled to the first electrode and the porous conductive layer.
Meyer does not expressly teach a plurality of microcells containing the active formulation 
However, Zang teaches an analogous invention directed to an active molecule delivery system (Figs. 1; the figure shows a film structure which may be used in display devices but may also be used for transdermal delivery as disclosed in the Abstract and Par. 0131).  The film structure (Fig. 1, element 10) taught by Zang comprises a plurality of microcells (Fig. 1, element 11; microcells are formed by 

    PNG
    media_image1.png
    384
    1450
    media_image1.png
    Greyscale
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to replace the matrix of the delivery system of Meyer with the film structure of Zang in order to improve the structural integrity of the system (Zang, Par. 0019 lines 1-6; the partitions of the microcells are built in spacers, thus supports 7 shown in Fig. 1 of Meyer are not needed), eliminate the need for an edge seal (Zang, Par. 0019, lines 8-10; the microcells are top-sealed thus the spacer 6, shown in Fig. 1 of Zang, which prevents side leakage of the active formulation is not needed), and to improve the manufacturing (Zang, Par. 0019, lines 10-14; the microcell-based film structure allows for a continuous output manufacturing process). Additionally, Fig. 8 shows the transdermal version of the film structure where element 83 is the skin contact layer (Par. 0133).  Thus the active formulation travels through the openings of the microcells by diffusing through the sealing layer 82.  Therefore, one of ordinary skill in the art would place the film structure of Zang in the delivery system of Meyer such that the porous conductive layer is still oriented adjacent the microcell openings since that would maintain the same direction of travel for the active formulation as shown by the arrows below; Fig. 8 of Zang has been rotated to shown the alignment of the direction of travel of the active formulations and to show the orientation of how one of ordinary skill in the art would place the film structure in the delivery system). 
Regarding Claim 2, the modified system of Meyer and Zang teaches all of the limitations as discussed above regarding claim 1, and further teaches the system further comprising a sealing layer (Zang, Fig. 8, element 83; Par. 0132) between the openings of the microcells and the porous conductive layer (the sealing layer is placed over the opening of the microcells as taught by Zang and is oriented adjacent the porous conductive layer of Meyer as discussed above regarding claim 1). 
Regarding Claim 3, the modified system of Meyer and Zang teaches all of the limitations as discussed above regarding claim 1, and further teaches the system further comprising a porous diffusion layer.  There are two interpretations of this claim for which the claim may be considered unpatentable over the modified system of Meyer and Zang. 
Interpretation I
The porous diffusion layer shall be an additional layer to the system, and any previously discussed elements of the system may not comprise the porous diffusion layer.  Under this interpretation, the modified system of Meyer and Zang further comprises a porous diffusion layer (Meyer; Fig. 1, element 5; element 5 is an adhesive layer which is considered a porous diffusion layer since it is designed to have the active formulation diffuse through it as discussed in Par. 0065). 
Interpretation II
The system shall comprise a porous diffusion layer, but previously discussed elements of the system may comprise the porous diffusion layer.  Under this interpretation, the modified system of Meyer and Zang further comprises a porous diffusion layer (Meyer, Fig. 1, element 2; element 2 meets the limitations of the porous conductive layer as discussed above regarding claim 1, but also meets the limitations of a porous diffusion layer since it allows the active formulation to diffuse through it as discussed in Par. 0032). 
Regarding Claim 4, the modified system of Meyer and Zang teaches all of the limitations as discussed above regarding claim 3, and further teaches wherein the porous conductive layer and the 
Regarding Claim 5, the modified system of Meyer and Zang teaches all of the limitations as discussed above regarding claim 3, and further teaches the system further comprising an adhesive layer adjacent to the porous diffusion layer (Fig. 1, adhesive layer 5 is adjacent to porous diffusion layer 2 under Interpretation II of claim 3).
Regarding Claim 6, the modified system of Meyer and Zang teaches all of the limitations as discussed above regarding claim 5, and further teaches the system further comprising a backing layer adjacent to the adhesive layer (Fig. 1, element 12 is a backing layer adjacent to adhesive layer 5). 
Regarding Claim 7, the modified system of Meyer and Zang teaches all of the limitations as discussed above regarding claim 3, and further teaches wherein the porous diffusion layer comprises an acrylate, a methacrylate, a polycarbonate, a polyvinyl alcohol, cellulose, poly(N-isopropylacrylamide) (PNIPAAm), poly(lactic-co-glycolic acid) (PLGA), polyvinylidene chloride, acrylonitrile, amorphous nylon, oriented polyester, terephthalate, polyvinyl chloride, polyethylene, polypropylene, polybutylene, polyisobutylene, or polystyrene (under Interpretation I of claim 3, adhesive layer 5 of Meyer is the porous diffusion layer; Meyer, Par. 0066, homopolymers on an acrylic basis meet the limitations of an acrylate or a methacrylate; Meyer also discloses polyisobutylene in Par. 0066). 
Regarding Claim 8, the modified system of Meyer and Zang teaches all of the limitations as discussed above regarding claim 3, and further teaches the porous diffusion layer has an average pore size of between 10 nm and 100 µm (under Interpretation II of claim 3, porous conductive layer 2 of Meyer is also the porous diffusion layer; Meyer, Par. 0064, Meyer teaches a range of pore sizes for porous diffusion layer 2 which includes 1 µm to 100 µm [.001mm - .1mm]; furthermore, under 
Regarding Claim 9, the modified system of Meyer and Zang teaches all of the limitations as discussed above regarding claim 1, and further teaches wherein the active formulation includes a pharmaceutical compound (Meyer; Pars. 0017-0019). 
Regarding Claim 12, the modified system of Meyer and Zang teaches all of the limitations as discussed above regarding claim 1, and further teaches wherein each of the plurality of microcells has a volume greater than 100 nL (Zang; Pars. 0042-0043; an area of 1x106 µm for each microcell multiplied by a depth of 200 µm for each microcell equals 2x108 µm; 2x108 µm is equivalent to 200 nL). 
Regarding Claim 13, the modified system of Meyer and Zang teaches all of the limitations as discussed above regarding claim 1, and further teaches wherein the plurality of microcells includes a first microcell and a second microcell, but the modified system is silent regarding wherein the plurality the first microcell contains a first active formulation, and the second microcell contains a second active formulation.  
Zang further teaches use of the delivery system wherein the plurality of microcells includes a first microcell, containing a first active formulation, and a second microcell, containing a second active formulation (Par. 0050). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the active formulations used to fill the microcells such that a first active formulation is used in a first microcell and a second active formulation is used in a second microcell, as taught by Zang, in order to deliver two different compositions which may be physically incompatible (Zang; Par. 0050). 
Regarding Claim 15, the modified system of Meyer and Zang teaches all of the limitations as discussed above regarding claim 1, and further teaches wherein the active formulation additionally comprises charged particles that move in the presence of an electric field (Meyer, Par. 0004; the active agent provided in an ionized form meets the limitations of charged particles; the charged particles move along the electric field generated by the electrodes). 
Regarding Claim 18, the modified system of Meyer and Zang teaches all of the limitations as discussed above regarding claim 1, and further teaches wherein the porous conductive layer comprises a conductive mesh (Meyer; porous conductive layer 2 is described by Meyer as an electrode; in Par. 0064, Meyer discloses that the electrodes may be in the form of a grid-like fabric or a grid-like printed electrode which meets the limitations of a conductive mesh). 
Regarding Claim 19, the modified system of Meyer and Zang teaches all of the limitations as discussed above regarding claim 1, and further teaches wherein the porous conductive layer comprises a mat of conductive filaments (Meyer, Par. 0064, conductive grid-like fabrics and pattern printed conductive material meet the limitations of a mat of conductive filaments since these structures will be comprised of a filament like structure).  
Regarding Claim 20, the modified system of Meyer and Zang teaches all of the limitations as discussed above regarding claim 19, and further teaches the conductive filaments comprise porous may comprise carbon, silver, nickel or gold (Meyer, Par. 0063 discloses carbon, silver, and gold materials for the porous conductive layer). 
Regarding Claim 21, the modified system of Meyer and Zang teaches all of the limitations as discussed above regarding claim 1, and further teaches wherein the porous conductive layer comprises a conductive porous film (Meyer, Par. 0064, a thin sheet or membrane will be interpreted to meet the limitations of a “film”; therefore the grid like-fabric, perforated foils, and pattern printed material 
Regarding Claim 23, the modified system of Meyer and Zang teaches all of the limitations as discussed above regarding claim 1, and further teaches the system further comprising a drug loading layer on the opposite side of the porous conductive layer from the plurality of microcells (Meyer; Fig. 1, element 5; element 5 is on the opposite side of porous conductive layer 2 as the microcells and additionally may be loaded with the active formulation as disclosed in Par. 0067). 
Claim(s) 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Meyer in view of Zang, as applied to Claim 1, and further in view of U.S. Patent App. Pub. 2007/0083186 to Carter. 
Regarding Claim 10, the modified system of Meyer and Zang teaches all of the limitations as discussed above regarding claim 1, and including wherein the active formulation includes an active (Meyer, Pars. 0017-0019, Meyer teaches pharmaceutical compounds which meet the limitations of “an active” as disclosed in Par. 0004 of the specification of the present application). However, the modified system is silent regarding wherein the active formulation includes an active and a biocompatible non-polar liquid.
Carter teaches an analogous invention directed to a transdermal active molecule delivery system (Fig. 2A) which delivers an active formulation (Fig. 2A, active formulation is loaded in reservoir 34 and carries an active 36; Pars. 0067-0068) and Carter further teaches wherein the active formulation includes an active and a biocompatible non-polar liquid (Par. 0068, the active 36 is loaded along with a vehicle; Par. 0078, the pharmaceutically acceptable vehicle may include vegetable oils; a vegetable oil meets the limitation of a biocompatible non-polar liquid as disclosed in Par. 0007 of the specification of the present application). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the active formulation of the modified system of Meyer and Zang to 
Regarding Claim 11, the modified system of Meyer and Zang teaches all of the limitations as discussed above regarding claim 1, and including wherein the active formulation includes an active (Meyer, Pars. 0017-0019, Meyer teaches pharmaceutical compounds which meet the limitations of “an active” as disclosed in Par. 0004 of the specification of the present application). However, the modified system is silent regarding wherein the active formulation includes an active and an aqueous liquid. 
Carter teaches an analogous invention directed to a transdermal delivery system (Fig. 2A) which delivers an active formulation (Fig. 2A, active formulation is loaded in reservoir 34 and carries an active 36; Pars. 0067-0068) and Carter further teaches wherein the active formulation includes an active and an aqueous liquid (Par. 0068, the active 36 is loaded along with a vehicle; Par. 0079, the pharmaceutically acceptable vehicle may include water). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the active formulation of the modified system of Meyer and Zang to include an aqueous liquid, as taught by Carter, in order include an agent in the active formulation that may form be a structure forming and stabilizing agent for a controlled release of the active formulation (Carter, Par. 0079).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Meyer in view of Zang, as applied to Claim 1, and further in view of U.S. Patent App. Pub. 2015/0018749. 
Regarding Claim 14, the modified system of Meyer and Zang teaches all of the limitations as discussed above regarding claim 1, and including wherein the plurality of microcells includes a first microcell containing a first concentration of the active formulation, and a second microcell, but the modified system is silent regarding wherein the second microcell contains a second concentration of the active formulation. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the active formulation in a second microcell to be a second concentration of the same active formulation contained in a first concentration in the first microcell, as taught by Faupel, in order to allow the transdermal system to be closely adapted to the needs of the patient and the dosage prescribed by the physician (Faupel, Par. 0039).
Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Meyer in view of Zang, as applied to Claim 1, and further in view of U.S. Patent App. Pub. 2001/0023330 to Palti. 
Regarding Claim 16, the modified system of Meyer and Zang teaches all of the limitations as discussed above regarding claim 1, but is silent regarding the system further comprising a second electrode, adjacent to the first electrode, and located on the same side of the plurality of microcells as the first electrode. 

    PNG
    media_image2.png
    528
    616
    media_image2.png
    Greyscale
Palti teaches an analogous invention direction to a transdermal delivery system (Fig. 8) with a plurality of microcells (Fig. 8, element 112), and an electrode array (Fig. 9) comprising a first electrode (302a) and a second electrode (302b), adjacent to the first electrode (See Annotated Fig. 9 below).

Regarding Claim 17, the modified system of Meyer, Zang, and Palti teaches all of the limitations discussed above regarding claim 16, and including the limitations of claim 17 since the system has been modified such that the first electrode and the second electrodes are independently addressable (Par. 0053).  
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Meyer in view of Zang, as applied to Claim 21, and further in view of U.S. Patent App. Pub. 2010/0331811 to Imran.
Regarding Claim 22, the modified system of Meyer and Zang teaches all of the limitations as discussed above regarding claim 21, but is silent regarding wherein the conductive porous film is coated with graphite. 
Imran teaches an analogous invention directed to electrodes (Fig. 1, element 40) for transdermal delivery systems in which a porous conductive film is coated with graphite (electrode 40 is a thin disc shape as disclosed in Par. 0037 and thus is considered a film since a thin disc is similar to a thin sheet; electrode 40 is coated with graphite as disclosed in Par. 0036 and shown in Fig. 4 where graphite 43 coats the fibers 44 of the film). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to coat the porous conductive film of the modified system of Meyer and Zang in . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent No. 7,383,083 to Fischer is directed to an active molecule delivery system (Fig. 4) with an array of independently addressable electrodes (Figs. 1-2). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J CRAWFORD whose telephone number is (571)272-6491.  The examiner can normally be reached on M-F, 8:00a - 4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 





/J.J.C./Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783